DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 7, 16, and 17 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Li” US 20150379752), and further in view of Brillon et al. (“Brillon” US 20070247979).

Regarding claim 1, Li teaches an information processing apparatus comprising: 
receiving circuitry [i.e. computing device 120/local client device] configured to receive a moving picture content [i.e. video signal]; and [Li – Fig. 1, 3: suggests a video signal being sent to a messaging system/application (items 32, 62).  Para 0031, Fig. 2: teaches a computing device including a communications module 120d sending audio files via a messaging application.  Examiner notes: the messaging application is interpreted to be within the computing device]
processing circuitry [i.e. messaging application] configured to notify a second device [i.e. remote client device] of data including a location [i.e. link/URL] or acquisition method of information suggesting an action [i.e. animation] of a virtual character [i.e. avatar], the action corresponding to an event [i.e. facial expressions of the subject] that occurs in the moving picture content, [Li – Para 0031, Fig. 2: teaches The computing device 120 may also include a communications module 120d to send the audio file to a remote client device via a messaging application. Para 0016: teaches the avatar animation data 34 includes a link (e.g., Uniform Resource Locator/URL) to facial motion data, wherein the link may be stored in the audio file 36.  Para 0013: teaches the avatar animation data 34 may facilitate the generation of an avatar that visually and audibly mimics the subject 10, wherein the subject is captured in the video signal and exhibits facial expressions]
Li teaches moving picture content, but does not explicitly teach broadcast-type moving picture content;
wherein the virtual character is driven in response to the event in a case that the broadcast-type moving picture content is displayed.

However, Brillon teaches broadcast-type moving picture content; [Brillon - Para 0087, 0169: teaches central server 12 includes master library of songs and/or other content. Wherein, a communications network 14 may be any suitable network (e.g. satellite) capable of distributing data (e.g., audiovisual data) from the central server 12 to the jukeboxes.  Examiner notes: content from a satellite is interpreted to be broadcasted to other devices]
wherein the virtual character is driven in response to the event in a case that the broadcast-type moving picture content is displayed. [Brillon - Para 0227: teaches the avatar action programmed logic circuitry may cause the avatar to react to the instance of media, before, during, and/or after it is played.  Para 0248: teaches any instance or instances of media (e.g., song, video, song/video combination, data, information etc.)]
Li and Brillon are analogous in the art because they are from the same field of playing media [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s video signal in view of Brillon to avatar reactions for the reasons of increasing enjoyment of the user, regular patrons, and/or newcomers by using avatars to further increase ownership and/or belonging, drawing users to jukeboxes [Para 0019].

Regarding claim 2, Li and Brillon teaches the information processing apparatus according to claim 1, wherein the receiving circuitry is configured to receive the broadcast-type moving picture content to be broadcast or streamed.  [Li - Para 0031, Fig. 1-3: teaches a computing device to receive video signal 26 and audio signal 28 from camera 22]
[Brillon - Para 0087, 0169: teaches central server 12 includes master library of songs and/or other content. Wherein, a communications network 14 may be any suitable network (e.g. satellite) capable of distributing data (e.g., audiovisual data) from the central server 12 to the jukeboxes.  Examiner notes: content from a satellite is interpreted to be broadcasted to other devices] 

Regarding claim 3, Li and Brillon teaches the information processing apparatus according to claim 1, wherein the processing circuitry is configured to notify the second device of the data in response to a fact that the receiving circuitry has received a trigger [i.e. detection of facial movement/expression] of the event.  [Li – Para 0031, 0016, 0013, Fig. 2: teaches the computing device 120 may also include a communications module 120d to send the audio file/avatar animation data 34 to a remote client device via a messaging application.  Wherein the avatar animation data 34 may facilitate the generation of an avatar that visually and audibly mimics the subject 10, wherein the subject is captured in the video signal is identified to exhibit facial expressions]
[Brillon - Para 0227: teaches the avatar action programmed logic circuitry may cause the avatar to react to the instance of media, before, during, and/or after it is played.  Para 0248: teaches any instance or instances of media (e.g., song, video, song/video combination, data, information etc.)]

Regarding claim 6, Li teaches an information processing method comprising: 
receiving, with receiving circuitry, a moving picture content; [Li – Fig. 1, 3: suggests a video signal being sent to a messaging system/application (items 32, 62).  Para 0031, Fig. 2: teaches a computing device including a communications module 120d sending audio files via a messaging application.  Examiner notes: the messaging application is interpreted to be within the computing device]
notifying, with processing circuitry and in response to an event that occurs in the moving picture content, a second device of data including a location or acquisition method of information suggesting an action of a virtual character,  [Li – Para 0031, Fig. 2: teaches the computing device 120 may also include a communications module 120d to send the audio file to a remote client device via a messaging application. Para 0016: teaches the avatar animation data 34 includes a link (e.g., Uniform Resource Locator/URL) to facial motion data, wherein the link may be stored in the audio file 36.  Para 0013: teaches the avatar animation data 34 may facilitate the generation of an avatar that visually and audibly mimics the subject 10, wherein the subject is captured in the video signal and exhibits facial expressions]
Li teaches receiving a moving picture content, but does not explicitly teach a broadcast-type moving picture content.

wherein the virtual character is driven in response to the event in a case that the broadcast-type moving picture content is displayed.

However, Brillon teaches a broadcast-type moving picture content; [Brillon - Para 0227: teaches the avatar action programmed logic circuitry may cause the avatar to react to the instance of media, before, during, and/or after it is played.  Para 0248: teaches any instance or instances of media (e.g., song, video, song/video combination, data, information etc.)]
a displaying step of displaying the moving picture content on a display unit; and [Brillon – Para 0088: teaches the jukeboxes preferably also receive and store data constituting images (e.g., still and/or moving video and/or graphical images) that can be displayed on the display 18 of the jukebox device 16]
wherein the virtual character is driven in response to the event in a case that the broadcast-type moving picture content is displayed. [Brillon - Para 0227: teaches the avatar action programmed logic circuitry may cause the avatar to react to the instance of media, before, during, and/or after it is played.  Para 0248: teaches any instance or instances of media (e.g., song, video, song/video combination, data, information etc.)]
In addition, the rationale of claim 1 is used for this claim.

Regarding claim 7, Li teaches an information processing apparatus comprising: 
receiving circuitry [i.e. remote client device/computing device 122] configured to receive, from a first device [i.e. local client device/computing device 120], a notice of data [i.e. avatar animation data 34] including a location [i.e. link/URL] or acquisition method of information suggesting an action [i.e. animation] of a virtual character [i.e. avatar], the action corresponding to an event [i.e. facial expressions of the subject] that occurs in a moving picture content; and [Li – Para 0031, Fig. 2: teaches The computing device 120 may also include a communications module 120d to send the audio file to a remote client device via a messaging application. Para 0016: teaches the avatar animation data 34 includes a link (e.g., Uniform Resource Locator/URL) to facial motion data, wherein the link may be stored in the audio file 36.  Para 0013: teaches the avatar animation data 34 may facilitate the generation of an avatar that visually and audibly mimics the subject 10, wherein the subject is captured in the video signal and exhibits facial expressions]
processing circuitry [i.e. animation module 122c] configured to acquire the information on a basis of the data issued as the notice from the first device, and  [Li – Para 0034, Fig. 7B: teaches a computing device 122 includes an animation module 122c to render an avatar animation based on the audio file and the avatar animation data.]
Li teaches moving picture content, but does not explicitly teach broadcast-type moving picture content;
to control  driving of the virtual character on a basis of the acquired information in a case that the broadcast-type moving picture content is displayed.

However, Brillon teaches broadcast-type moving picture content; [Brillon - Para 0087, 0169: teaches central server 12 includes master library of songs and/or other content. Wherein, a communications network 14 may be any suitable network (e.g. satellite) capable of distributing data (e.g., audiovisual data) from the central server 12 to the jukeboxes.  Examiner notes: content from a satellite is interpreted to be broadcasted to other devices]
to control  driving of the virtual character on a basis of the acquired information in a case that the broadcast-type moving picture content is displayed. [Brillon - Para 0227: teaches the avatar action programmed logic circuitry may cause the avatar to react to the instance of media, before, during, and/or after it is played.  Para 0248: teaches any instance or instances of media (e.g., song, video, song/video combination, data, information etc.)]
In addition, the rationale of claim 1 is used for this claim.

Regarding claim 8, Li and Brillon teaches the information processing apparatus according to claim 7, wherein the receiving circuitry is configured to receive the notice from the first device as a television receiver that receives the broadcast-type moving picture content.   [Li – Para 0019, 0020, Fig. 2: teaches local client device sending the audio file to the remote client device, receiving audio file at a remote client device, wherein the audio file may be used at block 56 to obtain avatar animation data.  An avatar animation may be rendered at block 58 based on the audio file and the avatar animation data, at the remote client device]

Regarding claim 9, Li and Brillon teaches the information processing apparatus according to claim 7, further comprising a display capable of two-dimensional or three-dimensional display, wherein the processing circuitry is configured to control the driving of the virtual character to be displayed using the display.  [Brillon – Para 0088: teaches the jukeboxes preferably also receive and store data constituting images (e.g., still and/or moving video and/or graphical images) that can be displayed on the display 18 of the jukebox device 16.  Examiner notes: it is well known to one of ordinary skill in the art that still or moving video/images on display are 2 dimensional]

Regarding claim 13, Li and Brillon teaches The information processing apparatus according to claim 7, wherein the processing circuitry is configured to acquire the data including position information of the event in the broadcast-type moving picture content [i.e. mouth/lip position], a type of the event [i.e. facial motion], and a content of the event [i.e. facial expressions] [Li – Para 0018: teaches facial motion data may describe facial motion such as mouth action, eye position, eyebrow position, of the subject captured by the video signal.  Thus, the facial motion data may describe the degree of eye opening, degree of mouth opening, position of the lip, nose tip, head rotation, etc.]

Regarding claim 14, Li and Brillon teaches the information processing apparatus according to claim 7, wherein the processing circuitry is configured to acquire the data including information regarding an emotional expression of the virtual character for the event  [Li – Para 0013: teaches generating avatar animation data 34 based on the one or more facial expressions]

Regarding claim 15, Li and Brillon teaches the information processing apparatus according to claim 7, wherein the receiving circuit is further configured to receive, data of the virtual character from the first device [Li – Fig. 2, Para 0019-0020: suggests block 52 sending audio file to remote client device to remote client device in block 54, wherein the audio file may be used at block 56 to obtain avatar animation data] 

Regarding claim 16, Li teaches an information processing method comprising: 
receiving, by receiving circuitry and from a first device, a notice of data including a location or acquisition method of information suggesting an action of a virtual character, the action corresponding to an event that occurs in a moving picture content; [Li – Para 0031, Fig. 2: teaches the computing device 120 may also include a communications module 120d to send the audio file to a remote client device via a messaging application. Para 0016: teaches the avatar animation data 34 includes a link (e.g., Uniform Resource Locator/URL) to facial motion data, wherein the link may be stored in the audio file 36.  Para 0013: teaches the avatar animation data 34 may facilitate the generation of an avatar that visually and audibly mimics the subject 10, wherein the subject is captured in the video signal and exhibits facial expressions]
acquiring, with processing circuitry, the information on a basis of the data issued as the notice from the first device; and [Li – Para 0034, Fig. 7B: teaches a computing device 122 includes an animation module 122c to render an avatar animation based on the audio file and the avatar animation data.
Li teaches moving picture content, but does not explicitly teach broadcast-type moving picture content;
controlling, with the processing circuitry, driving of the virtual character on a basis of information acquired in the acquiring step in a case that the broadcast- type moving picture content is displayed.  

However, Brillon teaches broadcast-type moving picture content; [Brillon - Para 0087, 0169: teaches central server 12 includes master library of songs and/or other content. Wherein, a communications network 14 may be any suitable network (e.g. satellite) capable of distributing data (e.g., audiovisual data) from the central server 12 to the jukeboxes.  Examiner notes: content from a satellite is interpreted to be broadcasted to other devices]
controlling, with the processing circuitry, driving of the virtual character on a basis of information acquired in the acquiring step in a case that the broadcast- type moving picture content is displayed.  [Brillon - Para 0227: teaches the avatar action programmed logic circuitry may cause the avatar to react to the instance of media, before, during, and/or after it is played.  Para 0248: teaches any instance or instances of media (e.g., song, video, song/video combination, data, information etc.)]
In addition, the rationale of claim 1 is used for this claim.

Regarding claim 17, Li teaches an information processing system comprising: 
a first device configured to receive a moving picture content; and [Li – Fig. 1, 3: suggests a video signal being sent to a messaging system/application (items 32, 62).  Para 0031, Fig. 2: teaches a computing device including a communications module 120d sending audio files via a messaging application.  Examiner notes: the messaging application is interpreted to be within the computing device]
a second device configured to control driving of a virtual character, wherein in response to receiving a trigger of an event, the first device is configured to notify the second device of data including a location or acquisition method of information suggesting an action of the virtual character, the action corresponding to the event that occurs in the moving picture content, and [Li – Para 0034, Fig. 7B: teaches a computing device 122 includes an animation module 122c to render an avatar animation based on the audio file and the avatar animation data. Para 0031, Fig. 2: teaches the computing device 120 may also include a communications module 120d to send the audio file to a remote client device via a messaging application. Para 0016: teaches the avatar animation data 34 includes a link (e.g., Uniform Resource Locator/URL) to facial motion data, wherein the link may be stored in the audio file 36.  Para 0013: teaches the avatar animation data 34 may facilitate the generation of an avatar that visually and audibly mimics the subject 10, wherein the subject is captured in the video signal and exhibits facial expressions]
the second device is configured to acquire the information on a basis of the data issued as a notice from the first device, and [Li – Para 0034, Fig. 7B: teaches a computing device 122 includes an animation module 122c to render an avatar animation based on the audio file and the avatar animation data.
Li teaches moving picture content, but does not explicitly teach a broadcast-type moving picture content;
to control driving of the virtual character in a case that the broadcast-type moving picture is displayed.

However, Brillon teaches a broadcast-type moving picture content; [Brillon - Para 0087, 0169: teaches central server 12 includes master library of songs and/or other content. Wherein, a communications network 14 may be any suitable network (e.g. satellite) capable of distributing data (e.g., audiovisual data) from the central server 12 to the jukeboxes.  Examiner notes: content from a satellite is interpreted to be broadcasted to other devices]
to control driving of the virtual character in a case that the broadcast-type moving picture is displayed. [Brillon - Para 0227: teaches the avatar action programmed logic circuitry may cause the avatar to react to the instance of media, before, during, and/or after it is played.  Para 0248: teaches any instance or instances of media (e.g., song, video, song/video combination, data, information etc.)]
In addition, the rationale of claim 1 is used for this claim.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Brillon as applied to claim 3 above, and further in view of Schuchardt et al. (“Schuchardt” US 20170161387).

Regarding claim 4, Li and Brillon do not explicitly teach claim 4.  However, Schuchardt teaches The information processing apparatus according to claim 3, wherein2Application No. 17/275,565Reply to Office Action of May 24, 2022 the receiving circuitry is configured to receive the trigger of the event by StreamEvent or WebSocket  [Schuchardt – Para 0072: teaches Updates or other content 426 can be pushed to the wearable client device 402 via the WebSocket connection 441 upon occurrence of an item trigger 434]
Li, Brillon, and Schuchardt are analogous in the art because they are from the same field of provisioning content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Brillon in view of Schuchardt to websocket connections for the reasons of improving communication by allowing bidirectional communication channels between devices.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Brillon as applied to claim 1 above, and further in view of Crocker et al. ("Crocker" US 20200035025).

Regarding claim 5, Li and Brillon do not explicitly teach claim 5.  However, Crocker teaches the information processing apparatus according to claim 1, wherein the information processing apparatus is a television receiver provided with a display configured to display the broadcast-type moving picture content.  [Crocker – Para 0032, 0023: teaches the display device may be a TV that includes a broadcast or cable tuner for receiving digital or analog television signals]
Li, Brillon, and Crocker are analogous in the art because they are from the same field of receiving media content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Brillon’s video signal in view of Crocker to television signals for the reasons of improving user experience by providing a user with an immersive 3D experience while watching television programs in one’s own living room [Para 0003, 0004].

Regarding claim 10, Li and Crocker teaches the information processing apparatus according to claim 7, wherein the processing circuitry is configured to display the virtual character using an MR device  [Crocker – Para 0046, 0041: teaches a user 310 wearing a headset views a VR/AR environment 300 that includes a virtual screen 312.]
In addition, the rationale of claim 5 is used for this claim.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Brillon as applied to claim 7 above, and further in view of Maeda et al. (“Maeda” US 20160286275).

Regarding claim 11, Li and Brillon do not explicitly teach claim 11.  However, Maeda teaches The information processing apparatus according to claim 7, wherein4Application No. 17/275,565 Reply to Office Action of May 24, 2022the processing circuitry is configured to display the virtual character on a child screen of the first device as a television receiver that receives the broadcast-type moving picture content  [Maeda – Para 0055, Fig. 4: teaches a concert video 82 with avatar images 90a-d positioned at the bottom of the display]
Li, Brillon, and Maeda are analogous in the art because they are from the same field of content delivery [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Brillon’s avatar in view of Maeda to avatar positioning for the reasons of increasing user purchases by displaying the avatar in positions that display purchased items which could result in motivating other users to purchase more items [Para 0009].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Brillon as applied to claim 7 above, and further in view of Lee et al. ("Lee" US 20180143645).

Regarding claim 12, Li and Brillon does not explicitly teach claim 12.  However, Lee teaches the information processing apparatus according to claim 7, wherein the processing circuitry is configured to control driving of a pet- type robot on a basis of the acquired information.  [Lee – Para 0020, 0027, Fig. 10: teaches detecting an event and performing a set of expressive actions associated with the event s270]
Li, Brillon, and Lee are analogous in the art because they are from the same field of user interaction [Para 0022].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Brillon’s virtual character in view of Lee to pet-type robot for the reasons of improving user interaction by utilizing a physical character to react to events.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426